Citation Nr: 0330743	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  93-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
right ear hearing loss for the period from September 15, 
1982 to September 11, 1996.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss for the period from September 12, 
1996 to April 29, 1997.

3.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss for the period from April 30, 1997 to 
February 10, 2002.

4.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss for the period from February 11, 2002 
to April 25, 2003.

5.  Entitlement to a rating in excess of 60 percent for 
bilateral hearing loss for the period beginning on April 26, 
2003.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1969.

The case originally came before the Board of Veterans' 
Appeals (Board) from an August 1992 rating decision rendered 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a decision dated in 
November 1994, the Board denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for right 
ear hearing loss.  The veteran subsequently appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court), which in July 1996, vacated the 
Board's November 1994 decision and remanded the case to the 
Board for further adjudication.  Pursuant to the Court's 
instruction, in March 1997, the Board remanded the case to 
the RO for further development.  The case then came before 
the Board in December 2000, at which time it again was 
remanded for additional development.  

The requested development was completed, and the case most 
recently came before the Board in March 2003.  At that time, 
the Board referred the issue of entitlement to service 
connection for left ear hearing loss, as secondary to the 
veteran's service-connected right ear hearing loss, to the 
RO for appropriate action.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  Moreover, the Board instructed the RO to 
consider revisions to 38 U.S.C.A. § 1160(a)(3), which were 
passed by both the United States House and the United States 
Senate on December 6, 2002.  See Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) 
(Enrolled copy), Section 103 of S. 2237, 107th Congress 
(2002).  By a decision dated in July 30, 2003, the RO 
granted service connection for left ear hearing loss, 
effective September 12, 1996.


REMAND

The veteran's representative, in a statement dated August 
27, 2003, disagreed with the effective date assigned by the 
July 2003 decision for service connection for left ear 
hearing loss.  Where a claimant files a notice of 
disagreement and the RO has not issued a Statement of the 
Case (SOC), the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The statement 
of the veteran's representative dated in August 2003 
constitutes a timely notice of disagreement to the July 2003 
decision as to the effective date assigned for service 
connection for left ear hearing loss.  The RO has yet to 
promulgate a SOC on that issue.  The matter is being 
remanded for a SOC.  Further, the Board finds that this 
issue is inextricably intertwined with the claim currently 
on appeal of entitlement to a rating in excess of 10 percent 
for right ear hearing loss.

In a letter dated in March 2003, the RO notified the veteran 
about his right in the VA claims process.  See Veterans 
Claims Assistance Act of 2000 (VCAA) , Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  Unfortunately, the information 
contained in this letter and other correspondence from the 
RO does not satisfy the requirements set forth in Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, 
VA has not yet "notif[ied] the claimant . . . of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that [was] necessary to 
substantiate the claims [nor did VA] 'indicate which portion 
of that information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the Secretary . . 
. will attempt to obtain on behalf of the claimant.'"  
Quartuccio, supra. 

Recently, the United States Court of Appeals for the Federal 
Circuit ("Court of Appeals") invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 
(Fed. Cir. 2003).  These provisions allowed the Board to 
develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Because the 
Board no longer has authority to correct VCAA deficiencies, 
a remand to the RO is required for this purpose.  Further, 
the Board notes that the Court of Appeals recently 
invalidated the 38 C.F.R. § 53.159(b) 30-day notice 
requirement, finding it inconsistent with § 5103(b)(1).  See 
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the claims 
file and ensure that all notification 
and development actions required by the 
VCAA under 38 U.S.C.A. § §  5102, 5103, 
and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran as to what evidence or 
information is needed to support his 
claims, what evidence VA will develop, 
and what evidence the veteran must 
furnish.  The RO should also ensure 
compliance with Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).

2.  The RO should issue a statement of 
the case on the issue of entitlement to 
an effective date prior to November 12, 
1996, for a grant of service connection 
for left ear hearing loss.  The veteran 
is informed that this issue will be 
addressed by the Board following the 
issuance of the statement of the case 
only if he files a timely and adequate 
substantive as to the issue.

3.  The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if he appoints one, 
should be furnished a SSOC and be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




